MEMORANDUM OPINION
PER CURIAM.
A jury convicted Marvin Lee Wilson of capital murder and assessed the death penalty. The Court of Criminal Appeals affirmed his conviction. See Wilson v. State, 7 S.W.3d 136 (Tex.Crim.App.1999). Wilson filed a post-conviction motion for forensic DNA testing under chapter 64 of the Code of Criminal Procedure. Tex. Code Crim. Proc. Ann. ch. 64 (Vernon 1997). The trial court denied the motion, and Wilson appealed to the Beaumont Court of Appeals. Pursuant to a docket equalization order, the case was transferred to this Court on June 18, 2002.
The Court of Criminal Appeals has notified this Court that it has docketed Wilson’s appeal. The Court requests that we *837provide it with copies of the documents on file in this Court.
The Court of Criminal Appeals has jurisdiction over an appeal from a trial court’s ruling on a chapter 64 DNA motion in a death penalty case. Id. 64.05; Kutzner v. State, 75 S.W.3d 427, 431-32 (Tex.Crim.App.2002). This Court does not. Id. Accordingly, we dismiss Wilson’s appeal in this Court for want of jurisdiction. The clerk of this court is ordered to forward copies of all documents in this court’s file to the Court of Criminal Appeals.